        Case 1:17-cv-07327-AJN-BCM Document 82 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        9/24/2020


  Yu,

                         Plaintiff,
                                                                                17-cv-7327 (AJN)
                 –v–
                                                                                     ORDER
  City of New York, et al,

                         Defendants.



ALISON J. NATHAN, District Judge:

        Defendant’s Letter Request for a sur-reply is granted. No additional filings will be

permitted on Defendants’ Motion to Dismiss the Second Amended Complaint filed on July 31,

2020. The Clerk of Court is respectfully directed to mail a copy of this Order to the pro

se Plaintiff and note that mailing on the docket.



        SO ORDERED.

 Dated: September 24, 2020
        New York, New York                          ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge
